DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is responsive to the amendment filed 08/30/2022. Claims 1-3 are amended and currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-3 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5458572 A).
Regarding claims 1, 2 and 3, Campbell discloses a balloon catheter (see Fig. 1) comprising: a balloon (10, see Fig. 6) that is formed of film (the balloon is formed of a thin layer of material, see col. 5, lines 5-7) and comprises an inflation/deflation portion (inflation/deflation of balloon 10 extends between proximal end 4 and distal end 5, see Fig. 1), wherein the inflation/deflation portion comprises linear projections (ribs 6, see Fig. 1) that project in a thickness direction of the film and extend along outer and inner surfaces of the balloon (the ribs 6 form outer and inner projections which extend along outer and inner surfaces of the balloon, see annotated Fig. 2A below), one of the linear projections is an inner projection (see annotated Fig. 2A) that projects from an inner surface of the film toward an inside of the balloon (see annotated Fig. 2A), the inflation/deflation portion comprises: an inflatable straight tube portion (3, see Fig. 1); and a pair of tapered portions (4, 5) that are disposed on opposite sides across the straight tube portion in an axial direction of the balloon and are tapered from the straight tube portion outward (see Fig. 1), one of the linear projections is an outer projection (see annotated Fig. 2A) that projects from the outer surface of the film toward an outside of the balloon (see annotated Fig. 2A), the outer projection is disposed at the straight tube portion (the outer projections formed by ribs 6 are disposed at the straight tube portion 3 since ribs 6 extend from the proximal end 4 to the distal end 5, see Fig. 1 and col. 4, lines 51-56), the inner projection is disposed at one of the tapered portions (the inner projections formed by ribs 6 are disposed at the tapered portion 4,5 since ribs 6 extend through the tapered portions, see Fig. 1 and col. 4, lines 51-56), the inner projection is disposed at a tip-end side tapered portion of the one of the tapered portions (the inner projections are disposed at the tip-end side of the tapered portions since the ribs 6 extend throughout the length of the balloon, see Fig. 1 and col. 4, lines 51-56), one of the linear projections is another inner projection that is disposed at the other of the tapered portions (there are a plurality of ribs 6 and therefore a plurality of inner projections which extend through both tapered portions 4,5, see Fig. 1-2A), the outer projection at the straight tube portion and the inner projections at the tapered portions extend in the axial direction of the balloon along the outer and inner surfaces of the film, respectively (the ribs 6 extend in the axial direction of the balloon and therefore the outer and inner projections formed by ribs 6 also extend in the axial direction of the balloon, see Fig. 1-2A), the outer projection at the straight tube portion extends throughout the straight tube portion in the axial direction (the outer projections extend through the straight tube portion in the axial direction since ribs 6 extend throughout the length of the balloon in the axial direction, see Fig. 1-2A and col. 4, lines 51-56), the inner projections of the tapered portions respectively extend throughout the tapered portions in the axial direction (the inner projections extend throughout the tapered portions in the axial direction of the balloon since ribs 6 extend throughout the length of the balloon in the axial direction, see Fig. 1-2A and col. 4, lines 51-56), and the outer projection and the inner projections are disposed at a same position in a circumferential direction of the balloon (the outer projections and the inner projections are aligned linearly around the circumference of the balloon, see Fig. 2A).

    PNG
    media_image1.png
    261
    302
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grayzel (US 4796629 A) discloses a balloon catheter with inner projections (50, see Fig. 1-2), extending along inner and outer surfaces of a balloon (40).
Kelley et al. (US 20050038383 A1) discloses a balloon catheter (see Fig. 1) with outer projections (20) and inner projections (26). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771